Title: From James Madison to James Madison, Sr., 23 January 1778
From: Madison, James
To: Madison, James, Sr.



Williamsburg Jany. 23d. 1778
Hond Sir

I got safe to this place on Tuesday following the day I left home, and at the earnest invitation of my Kinsman Mr. Madison have taken my lodgings in a Room of the Presidents house, which is a much better accom[mo]dation than I could have promised myself. It would be very agreeable to me if I were enabled by such rarities as our part of the Country furnishes, particularly dried fruit &tc which Mr. Madison is very fond of to make some little returns for the Culinary favours I receive. Should any opportunity for this purpose offer I hope they will be sent. You will see by the inclosed Acct. of Sales what money you have in Mr. Lee’s hands, and if you chuse to draw for it, you can transmit me your Bills for Sale. You will be informed in due time by Advertisement from the Governor what is proper to be done with the Shoes &tc. collected for the Army. You will be able to obtain so circumstantial an Acct. of public affairs from Majr. Moore that I may spare myself the trouble of anticipating it. Majr. Moore also has for my Mother 4 Oz. of Bark. The other Articles wanted by the family are not at present to be had. Whenever I meet with them I shall provide and transmit them. I hope you will not forget my parting request that I might hear frequently from home and whenever my brother returns from the Army I desire he may be informed I shall expect he will make up by letter the loss of intelligence I sustain by my removal out of his way. With the sincerest affection for yourself & all others whom I ought particularly to remember on this occasion,
I am Dear Sir Your Affecte. son
James Madison Jnr.

I find on enquiry that Mr. Benjamin Winslow is discontinued in the military appointment given him by the Governour & Council. I promised to let him know this by letter but my being as yet unprovided with paper makes it necessary to leave this information for him with you.

J. M jr.

Although I well know how inconvenient and disagreeable it is to you to continue to act as Lieutenant of the County I can not help informing you that a resignation at this juncture is here supposed to have a very unfriendly aspect on the execution of the Draught and consequently to betray at least a want of patriotism and pe[r]severence. This is so much the case that a recommendation of Conty Lt. this day received by the Govr., to supply the place of one who had resigned to the Court, produced a private verbal message to the old Lt. to continue to act at least as long as the present measures were in execution.

J M jr
